
	

116 S331 IS: Home Loan Quality Transparency Act of 2019
U.S. Senate
2019-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 331
		IN THE SENATE OF THE UNITED STATES
		
			February 5, 2019
			Ms. Cortez Masto (for herself, Mr. Menendez, Mr. Durbin, Ms. Duckworth, Mr. Booker, Ms. Cantwell, Mrs. Feinstein, Mrs. Gillibrand, Ms. Harris, Ms. Warren, Mr. Wyden, Ms. Smith, and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To amend the Home Mortgage Disclosure Act of 1975 to modify the exemptions from certain disclosure
			 requirements.
	
	
 1.Short titleThis Act may be cited as the Home Loan Quality Transparency Act of 2019. 2.Exemption from certain disclosure requirements (a)In general Section 304 of the Home Mortgage Disclosure Act of 1975 (12 U.S.C. 2803) is amended—
 (1)by striking subsection (i) and inserting the following:  (i)Exemption from certain disclosure requirementsThe requirements of paragraphs (4), (5), and (6) of subsection (b) shall not apply with respect to any depository institution described in section 303(3)(A) that has total assets, as of the most recent full fiscal year of the institution, of $30,000,000 or less.; and
 (2)by striking subsection (o). (b)Technical and conforming amendmentSection 104 of the Economic Growth, Regulatory Relief, and Consumer Protection Act (Public Law 115–174) is amended by striking subsection (b).
			
